DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-18 are rejected under 35 U.S.C. 102(a) (1) and (a) (2) as being anticipated by Weber (US 20160328930 A1 (US 9396629 B1)).
Claim 1. Weber teaches a method comprising:
determining whether an electronic device having a haptic transducer is in an undesired noise generating position ([0058] For instance, if it is desired to reduce or avoid the possible annoyance of an electronic device 18 that is resting on a table (detected such as through accelerometer data) (e.g. resting on the table is the undesired position), the haptic feedback or haptic effect provided by electronic device 18 (for instance when an incoming phone call is received) could be dynamically adjusted to be for example one or more taps created by haptic modules 20 or 50. This is in contrast with some conventional electronic devices which utilize large and extended vibrations of the electronic device to notify users of events such as incoming phone calls. 
[0059] In another example, an electronic device 18 can be configured to test the level of noise that would be generated by haptic effects such as vibrations. In one example, an electronic device 18 may emit a test haptic pulse, and a microphone (e.g., 140 in FIG. 6) of the electronic device 18 checks to a level of noise generated by the test haptic pulse. For instance, when an electronic device 18 is resting on a steel table, a large amount of noise may be generated by the test haptic pulse,)); and
wherein determining whether the electronic device is in the undesired noise-generating position comprises:
detecting a non-linear behavioral situation for the electronic device within an environment of the electronic device (([0058] In addition, the type, frequency, amplitude or duration of haptic feedback created by an electronic device 18 can be dynamically changed or adjusted depending upon the orientation, position, movement, or other events of electronic device 18. For instance, if it is desired to reduce or avoid the possible annoyance of an electronic device 18 that is resting on a table (detected such as through accelerometer data) (e.g. the accelerometer detects the non-linear behavior situation), the haptic feedback or haptic effect provided by electronic device 18 (for instance when an incoming phone call is received) could be dynamically adjusted to be for example one or more taps created by haptic modules 20 or 50. This is in contrast with some conventional electronic devices which utilize large and extended vibrations of the electronic device to notify users of events such as incoming phone calls.
[0059] In another example, an electronic device 18 can be configured to test the level of noise that would be generated by haptic effects such as vibrations. In one example, an electronic device 18 may emit a test haptic pulse, and a microphone (e.g., 140 in FIG. 6) of the electronic device 18 checks to a level of noise generated by the test haptic pulse. For instance, when an electronic device 18 is resting on a steel table, a large amount of noise may be generated by the test haptic pulse,));and 
based on the detected non-linear behavioral situation, determining whether the electronic device is in the undesired noise-generating position ([0059] In another example, an electronic device 18 can be configured to test the level of noise that would be generated by haptic effects such as vibrations. In one example, an electronic device 18 may emit a test haptic pulse, and a microphone (e.g., 140 in FIG. 6) of the electronic device 18 checks to a level of noise generated by the test haptic pulse. For instance, when an electronic device 18 is resting on a steel table, a large amount of noise may be generated by the test haptic pulse, in contrast with when an electronic device 18 is resting on a softer surface or pillow which would not typically generate large amounts of resonance noise. If the electronic device 18 determines that the tests haptic pulse generates an amount of noise above a desired threshold (e.g. undesired noise generating position is further determined via microphone).

responsive to the electronic device being in the undesired noise-generating position, modifying playback of a haptic effect at the haptic transducer ([0058] In addition, the type, frequency, amplitude or duration of haptic feedback created by an electronic device 18 can be dynamically changed or adjusted depending upon the orientation, position, movement, or other events of electronic device 18. For instance, if it is desired to reduce or avoid the possible annoyance of an electronic device 18 that is resting on a table (detected such as through accelerometer data), the haptic feedback or haptic effect provided by electronic device 18 (for instance when an incoming phone call is received) could be dynamically adjusted to be for example one or more taps created by haptic modules 20 or 50. This is in contrast with some conventional electronic devices which utilize large and extended vibrations of the electronic device to notify users of events such as incoming phone calls.
[0059] If the electronic device 18 determines that the tests haptic pulse generates an amount of noise above a desired threshold, then the electronic device 18 could dynamically change the type, frequency, amplitude or duration of the haptic feedback utilized (for instance to indicate an incoming call).
).

Claim 3. Weber teaches the method of Claim 1, further comprising modifying playback of the haptic effect at the haptic transducer based on the detected non-linear behavioral situation ([0059] In another example, an electronic device 18 can be configured to test the level of noise that would be generated by haptic effects such as vibrations. In one example, an electronic device 18 may emit a test haptic pulse, and a microphone (e.g., 140 in FIG. 6) of the electronic device 18 checks to a level of noise generated by the test haptic pulse. For instance, when an electronic device 18 is resting on a steel table, a large amount of noise may be generated by the test haptic pulse, in contrast with when an electronic device 18 is resting on a softer surface or pillow which would not typically generate large amounts of resonance noise. If the electronic device 18 determines that the tests haptic pulse generates an amount of noise above a .).
Claim 4. Weber teaches the method of Claim 1, further comprising determining whether the haptic transducer is about to play back the haptic effect, and wherein modifying playback of a haptic effect at the haptic transducer occurs responsive to determining the haptic transducer is about to play back the haptic effect ([0058] In addition, the type, frequency, amplitude or duration of haptic feedback created by an electronic device 18 can be dynamically changed or adjusted depending upon the orientation, position, movement, or other events of electronic device 18. For instance, if it is desired to reduce or avoid the possible annoyance of an electronic device 18 that is resting on a table (detected such as through accelerometer data), the haptic feedback or haptic effect provided by electronic device 18 (for instance when an incoming phone call is received) could be dynamically adjusted to be for example one or more taps created by haptic modules 20 or 50. This is in contrast with some conventional electronic devices which utilize large and extended vibrations of the electronic device to notify users of events such as incoming phone calls.).

Claim 5. Weber teaches the method of Claim 1, further comprising: detecting an environment of the electronic device; and modifying playback of the haptic effect at the haptic transducer based on the environment of the electronic device ([0059] In another example, an electronic device 18 can be configured to test the level of noise that would be generated by haptic effects such as vibrations. In one example, an )

Claim 6. Weber teaches the method of Claim 5, wherein determining the environment of the electronic device is based on a microphone signal generated by a microphone of the electronic device indicative of whether undesired audio sounds are generated by the haptic transducer (Fig 6 microphone 140, [0059] In another example, an electronic device 18 can be configured to test the level of noise that would be generated by haptic effects such as vibrations. In one example, an electronic device 18 may emit a test haptic pulse, and a microphone (e.g., 140 in FIG. 6) of the electronic device 18 checks to a level of noise generated by the test haptic pulse. For instance, when an electronic device 18 is resting on a steel table, a large amount of noise may be generated by the test haptic pulse, in contrast with when an electronic device 18 is resting on a softer surface or pillow which would not typically generate large amounts of resonance noise. If the ).

Claim 7. Weber teaches the method of Claim 1, wherein determining whether the electronic device is in the undesired noise-generating position is based on an accelerometer signal generated by an accelerometer of the electronic device (Fig 6 accelerometer 142, [0058] In addition, the type, frequency, amplitude or duration of haptic feedback created by an electronic device 18 can be dynamically changed or adjusted depending upon the orientation, position, movement, or other events of electronic device 18. For instance, if it is desired to reduce or avoid the possible annoyance of an electronic device 18 that is resting on a table (detected such as through accelerometer data), the haptic feedback or haptic effect provided by electronic device 18 (for instance when an incoming phone call is received) could be dynamically adjusted to be for example one or more taps created by haptic modules 20 or 50. This is in contrast with some conventional electronic devices which utilize large and extended vibrations of the electronic device to notify users of events such as incoming phone calls.).

Claim 8. Weber teaches the method of Claim 1, wherein the undesired noise-generating position is the electronic device placed upon a table ( [0059] In another example, an electronic 
In one example, an electronic device 18 may emit a test haptic pulse, and a microphone (e.g., 140 in FIG. 6) of the electronic device 18 checks to a level of noise generated by the test haptic pulse. For instance, when an electronic device 18 is resting on a steel table, a large amount of noise may be generated by the test haptic pulse, in contrast with when an electronic device 18 is resting on a softer surface or pillow which would not typically generate large amounts of resonance noise. If the electronic device 18 determines that the tests haptic pulse generates an amount of noise above a desired threshold, then the electronic device 18 could dynamically change the type, frequency, amplitude or duration of the haptic feedback utilized (for instance to indicate an incoming call).).

Claim 9. Weber teaches the method of Claim 1, wherein the undesired noise-generating position is the electronic device placed in contact with a metal object ( [0059] In another example, an electronic device 18 can be configured to test the level of noise that would be generated by haptic effects such as vibrations. In one example, an electronic device 18 may emit a test haptic pulse, and a microphone (e.g., 140 in FIG. 6) of the electronic device 18 checks to a level of noise generated by the test haptic pulse. For instance, when an electronic device 18 is resting on a steel table, a large amount of noise may be generated by the test haptic pulse, in contrast with when an electronic device 18 is resting on a softer surface or pillow which would not typically generate large amounts of resonance ).

Claim 10. Weber teaches a system comprising: an input (Fig 6, microphone 140, accelerometer 142) configured to receive an indication of whether an electronic device having a haptic transducer is in an undesired noise-generating position ([0058] In addition, the type, frequency, amplitude or duration of haptic feedback created by an electronic device 18 can be dynamically changed or adjusted depending upon the orientation, position, movement, or other events of electronic device 18. For instance, if it is desired to reduce or avoid the possible annoyance of an electronic device 18 that is resting on a table (detected such as through accelerometer data) (e.g. resting on the table is the undesired position), the haptic feedback or haptic effect provided by electronic device 18 (for instance when an incoming phone call is received) could be dynamically adjusted to be for example one or more taps created by haptic modules 20 or 50. This is in contrast with some conventional electronic devices which utilize large and extended vibrations of the electronic device to notify users of events such as incoming phone calls.); and 

control circuitry (Fig 6 processor 130) configured to: 
(([0058] In addition, the type, frequency, amplitude or duration of haptic feedback created by an electronic device 18 can be dynamically changed or adjusted depending upon the orientation, position, movement, or other events of electronic device 18. For instance, if it is desired to reduce or avoid the possible annoyance of an electronic device 18 that is resting on a table (detected such as through accelerometer data) (e.g. resting on the table is the undesired position), the haptic feedback or haptic effect provided by electronic device 18 (for instance when an incoming phone call is received) could be dynamically adjusted to be for example one or more taps created by haptic modules 20 or 50. This is in contrast with some conventional electronic devices which utilize large and extended vibrations of the electronic device to notify users of events such as incoming phone calls. 
[0059] In another example, an electronic device 18 can be configured to test the level of noise that would be generated by haptic effects such as vibrations. In one example, an electronic device 18 may emit a test haptic pulse, and a microphone (e.g., 140 in FIG. 6) of the electronic device 18 checks to a level of noise generated by the test haptic pulse. For instance, when an electronic device 18 is resting on a steel table, a large amount of noise may be generated by the test haptic pulse,)); 

wherein determining whether the electronic device is in the undesired noise generating position comprises:

(([0058] In addition, the type, frequency, amplitude or duration of haptic feedback created by an electronic device 18 can be dynamically changed or adjusted depending upon the orientation, position, movement, or other events of electronic device 18. For instance, if it is desired to reduce or avoid the possible annoyance of an electronic device 18 that is resting on a table (detected such as through accelerometer data) (e.g. the accelerometer detects the non-linear behavior situation), the haptic feedback or haptic effect provided by electronic device 18 (for instance when an incoming phone call is received) could be dynamically adjusted to be for example one or more taps created by haptic modules 20 or 50. This is in contrast with some conventional electronic devices which utilize large and extended vibrations of the electronic device to notify users of events such as incoming phone calls.
[0059] In another example, an electronic device 18 can be configured to test the level of noise that would be generated by haptic effects such as vibrations. In one example, an electronic device 18 may emit a test haptic pulse, and a microphone (e.g., 140 in FIG. 6) of the electronic device 18 checks to a level of noise generated by the test haptic pulse. For instance, when an electronic device 18 is resting on a steel table, a large amount of noise may be generated by the test haptic pulse,))
; and 
([0059] In another example, an electronic device 18 can be configured to test the level of noise that would be generated by haptic effects such as vibrations. In one example, an electronic device 18 may emit a test haptic pulse, and a microphone (e.g., 140 in FIG. 6) of the electronic device 18 checks to a level of noise generated by the test haptic pulse. For instance, when an electronic device 18 is resting on a steel table, a large amount of noise may be generated by the test haptic pulse, in contrast with when an electronic device 18 is resting on a softer surface or pillow which would not typically generate large amounts of resonance noise. If the electronic device 18 determines that the tests haptic pulse generates an amount of noise above a desired threshold (e.g. undesired noise generating position is further determined via microphone)

; and responsive to the electronic device being in the undesired noise-generating position, modify playback of a haptic effect at the haptic transducer ([0058] In addition, the type, frequency, amplitude or duration of haptic feedback created by an electronic device 18 can be dynamically changed or adjusted depending upon the orientation, position, movement, or other events of electronic device 18. For instance, if it is desired to reduce or avoid the possible annoyance of an electronic device 18 that is resting on a table (detected such as through accelerometer data), the haptic feedback or haptic effect provided by electronic device 18 (for instance when an incoming phone call is received) could be dynamically adjusted to be for example one or more taps created by haptic modules 20 or 50. This is in contrast with some conventional electronic devices which utilize large and extended vibrations of the electronic device to notify users of events such as incoming phone calls.
[0059] If the electronic device 18 determines that the tests haptic pulse generates an amount of noise above a desired threshold, then the electronic device 18 could dynamically change the type, frequency, amplitude or duration of the haptic feedback utilized (for instance to indicate an incoming call).).
	
Claim 12. Weber teaches the system of Claim 10, further comprising modifying playback of the haptic effect at the haptic transducer based on the detected non-linear behavioral situation (([0058] In addition, the type, frequency, amplitude or duration of haptic feedback created by an electronic device 18 can be dynamically changed or adjusted depending upon the orientation, position, movement, or other events of electronic device 18. For instance, if it is desired to reduce or avoid the possible annoyance of an electronic device 18 that is resting on a table (detected such as through accelerometer data), the haptic feedback or haptic effect provided by electronic device 18 (for instance when an incoming phone call is received) could be dynamically adjusted to be for example one or more taps created by haptic modules 20 or 50. This is in contrast with some conventional electronic devices which utilize large and extended vibrations of the electronic device to notify users of events such as incoming phone calls.)).

([0058] In addition, the type, frequency, amplitude or duration of haptic feedback created by an electronic device 18 can be dynamically changed or adjusted depending upon the orientation, position, movement, or other events of electronic device 18. For instance, if it is desired to reduce or avoid the possible annoyance of an electronic device 18 that is resting on a table (detected such as through accelerometer data), the haptic feedback or haptic effect provided by electronic device 18 (for instance when an incoming phone call is received) could be dynamically adjusted to be for example one or more taps created by haptic modules 20 or 50. This is in contrast with some conventional electronic devices which utilize large and extended vibrations of the electronic device to notify users of events such as incoming phone calls.).

Claim 14. Weber teaches the system of Claim 10, further comprising: detecting an environment of the electronic device; and modifying playback of the haptic effect at the haptic transducer based on the environment of the electronic device ([0059] In another example, an electronic device 18 can be configured to test the level of noise that would be generated by haptic effects such as vibrations. In one example, an electronic device 18 may emit a test haptic pulse, and a microphone (e.g., 140 in FIG. 6) of the electronic device 18 checks to a level of noise generated by the test haptic pulse. For instance, when an ).

Claim 15. Weber teaches the system of Claim 14, wherein determining the environment of the electronic device is based on a microphone signal generated by a microphone of the electronic device indicative of whether undesired audio sounds are generated by the haptic transducer ([0059] In another example, an electronic device 18 can be configured to test the level of noise that would be generated by haptic effects such as vibrations. In one example, an electronic device 18 may emit a test haptic pulse, and a microphone (e.g., 140 in FIG. 6) of the electronic device 18 checks to a level of noise generated by the test haptic pulse. For instance, when an electronic device 18 is resting on a steel table, a large amount of noise may be generated by the test haptic pulse, in contrast with when an electronic device 18 is resting on a softer surface or pillow which would not typically generate large amounts of resonance noise. If the electronic device 18 determines that the tests haptic pulse generates an amount of noise above a desired threshold, then the electronic device 18 could dynamically .

Claim 16. Weber teaches the system of Claim 10, wherein determining whether the electronic device is in the undesired noise-generating position is based on an accelerometer signal generated by an accelerometer of the electronic device (Fig 6 accelerometer 142, [0058] In addition, the type, frequency, amplitude or duration of haptic feedback created by an electronic device 18 can be dynamically changed or adjusted depending upon the orientation, position, movement, or other events of electronic device 18. For instance, if it is desired to reduce or avoid the possible annoyance of an electronic device 18 that is resting on a table (detected such as through accelerometer data), the haptic feedback or haptic effect provided by electronic device 18 (for instance when an incoming phone call is received) could be dynamically adjusted to be for example one or more taps created by haptic modules 20 or 50. This is in contrast with some conventional electronic devices which utilize large and extended vibrations of the electronic device to notify users of events such as incoming phone calls.).

Claim 17. Weber teaches the system of Claim 10, wherein the undesired noise-generating position is the electronic device placed upon a table ([0059] In another example, an electronic device 18 can be configured to test the level of noise that would be generated by haptic effects such as vibrations. In one example, an electronic device 18 may emit a test haptic pulse, and a microphone (e.g., 140 in FIG. 6) of the electronic device 18 checks to a level of noise ).
Claim 18. Weber teaches the system of Claim 10, wherein the undesired noise-generating position is the electronic device placed in contact with a metal object ([0059] In another example, an electronic device 18 can be configured to test the level of noise that would be generated by haptic effects such as vibrations. In one example, an electronic device 18 may emit a test haptic pulse, and a microphone (e.g., 140 in FIG. 6) of the electronic device 18 checks to a level of noise generated by the test haptic pulse. For instance, when an electronic device 18 is resting on a steel table, a large amount of noise may be generated by the test haptic pulse, in contrast with when an electronic device 18 is resting on a softer surface or pillow which would not typically generate large amounts of resonance noise. If the electronic device 18 determines that the tests haptic pulse generates an amount of noise above a desired threshold, then the electronic device 18 could dynamically change the type, frequency, amplitude or duration of the haptic feedback utilized (for instance to indicate an incoming call).).

Response to Arguments
Applicant's arguments filed November 18, 2020 have been fully considered but they are not persuasive. 
Response to Claim Interpretation
For clarification purposes, the Examiner has noted that the claims are given their broadest interpretation from the onset of the previous examination. 
Excerpt from previous office action filed August 31, 2020:

    PNG
    media_image1.png
    223
    810
    media_image1.png
    Greyscale

Therefore, the Examiner agrees that Applicant does not intent to invoke 35 U.S.C. 112(f). Hence, the claims are given their broadest interpretation in light of the specification.

Rejections under 35 U.S.C. § 102(a) (1) and (a) (2) anticipated by Weber, U.S. Patent Application Publication No. 2016/0328930 (U.S. Patent No. 9,396,629) (hereinafter, “Weber”)
Regarding Claims 1, 3-10, and 12-18 Applicant’s state that the prior art fails to specifically teach the limitation, 
“wherein determining whether the electronic device is in the undesired noise-generating position comprises: 
detecting a non-linear behavioral situation for the electronic device within an environment of the electronic device; and 
based on the detected non-linear behavioral situation, determining whether the electronic device is in the undesired noise-generating position”

However, the Examiner disagrees. When given the broadest interpretation allowed in light of the specification, the Examiner has referred to Applicant’s specification to acknowledge the lexicography of the ‘undesired noise-generating position’.
Applicant’s specification, [0027] of US 20200371592 A1, details the ‘undesired noise-generating position’ as an equivalency to, “e.g., not held in the user's hand”
The prior art describes the ‘undesired noise-generating position’ as described in [0058], 
Excerpt: 
“if it is desired to reduce or avoid the possible annoyance of an electronic device 18 that is resting on a table”. 
Therefore, the prior art meets this requirement as the mobile device is not held in the user’s hand.

The Examiner also sought enlightenment regarding the ‘non-linear behavior’ within Applicant’s specification [0006] which cites, “An example of such an occurrence of undesired audio output may be when an electronic20 device rests loosely on a hard surface, such as a flat table. If the acceleration of the phone (e.g., due to a playback of a haptic effect) is sufficient, the phone will alternately stick and slide on the surface. The non-linear change of modes will modify some of the vibrational energy to higher-frequencies, and a "buzzing" sound may be audible. “ and [0038] citing, “For example, controller 103 may be configured to detect a behavioral situation for electronic device 102 within its environment in which vibration of linear resonant actuator 107 may be non-linear, and thus may generate undesirable audio sounds.”

The prior art also meets the limitation, “detecting a non-linear behavioral situation for the electronic device within an environment of the electronic device as described in [0059],
Excerpt:
to test the level of noise that would be generated by haptic effects such as vibrations...checks to a level of noise generated by the test haptic pulse. For instance, when an electronic device 18 is resting on a steel table, a large amount of noise may be generated by the test haptic pulse, “”; and 
the limitation, “based on the detected non-linear behavioral situation, determining whether the electronic device is in the undesired noise-generating position” as described in [0058]-[0059],
Excerpt:
“the haptic feedback or haptic effect provided by electronic device 18 (for instance when an incoming phone call is received) could be dynamically adjusted to be for example one or more taps created by haptic modules 20 or 50... [0059] If the electronic device 18 determines that the tests haptic pulse generates an amount of noise above a desired threshold, then the electronic device 18 could dynamically change the type, frequency, amplitude or duration of the haptic feedback utilized (for instance to indicate an incoming call).

The additional limitations presented by the claimed invention are also taught by the prior art.
Therefore, the prior art of Weber teaches the claimed invention.
 	Lastly, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Moreover, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RUFUS C POINT/               Examiner, Art Unit 2689                                                                                                                                                                                         
/JOSEPH H FEILD/               Supervisory Patent Examiner, Art Unit 2689